Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in                  37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on December 7, 2021 has been entered.

Claim Objection
Claim 12 states in part; “the contact receiving cavities” which lacks antecedent basis.		Correction or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shunsuke et al. (JP 2007 087 682) – IDS filed December 7, 2021.

With respect to Claim 1; Shunsuke et al. discloses a coaxial connector assembly 1 comprising: a housing 2 having a mating end [Fig. 1] and an oppositely facing contact assembly receiving end [at 4], the housing 2 having at least one contact receiving        cavity 6 which extends from the mating end [at 6a] to the contact assembly receiving end [at 7], the contact receiving cavity 6 having a mounting section 6b proximate the contact assembly receiving end [at 7]; a contact assembly 8 positioned in the contact receiving cavity 6, the contact assembly having a shell 9 and a center contact 11, a retainer       23 coupled to the shell 9 and positioned proximate the mounting section 6b of the contact receiving cavity 6, the contact assembly 8 having a front flange [Illustrated Below] proximate a mating portion  of the contact assembly; a stabilizing ring inserted on the mating portion [Fig. 1] of the contact assembly 8, the stabilizing ring [Illustrated Below] cooperating with the front flange to position the stabilizing ring on the mating portion of the contact assembly [Fig. 1], the stabilizing ring having an outer circumferential edge with an outer diameter of the stabilizing ring which is greater than an outer diameter of the front flange and less than an inner diameter of the contact receiving cavity;  the stabilizing ring cooperates with a wall of the contact receiving cavity to allow for the controlled movement of the mating end relative to the contact receiving cavity in a direction which is transverse to a longitudinal axis of the contact assembly [Illustrated Below in phantom line],  the contact assembly 8 is configured to compensate for any slight misalignment of the contact assembly relative to a mating contact [0005];  excessive movement of the mating end of the contact assembly is prevented in a direction which is transverse to a longitudinal axis of the contact assembly, as the outer circumferential 
    PNG
    media_image1.png
    394
    480
    media_image1.png
    Greyscale
[AltContent: textbox (FRONT FLANGE)][AltContent: textbox (STABILIZING RING)][AltContent: connector][AltContent: oval]edge is configured to engage an inner wall of the contact receiving cavity [Fig. 5].  










With respect to Claim 2; Shunsuke et al. discloses a radial gap [at 6a] is provided between the outer diameter of the stabilizing ring and the inner diameter of the contact receiving cavity when the stabilizing ring is properly centered [Fig. 1].  

With respect to Claim 4; Shunsuke et al. discloses the stabilizing ring [Illustrated Above] is a ring with an opening provided in the center [occupied in part by 9a/b, 14a/b, 10a], an inner diameter of the opening is equal to a diameter of the mating end 9a/b, 14a/b, 10a of the housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke et al. (JP 2007 087 682).

With respect to Claim 3; Shunsuke et al. shows a radial gap [at 6a] is provided between the outer diameter of the stabilizing ring and the inner diameter of the contact receiving cavity when the stabilizing ring is properly centered [Fig. 1].  
However Shunsuke et al. does not teach a specific measure of the radial gap.
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.

amount of translational movement of the contact assembly is desired, where setting the
radial gap at ten thousands of an inch or less is obviously intended to limit movement of
the contact assembly along the mating direction.

With respect to Claims 7-9; Shunsuke et al. shows the stabilizing ring [Illustrated Above].  However Shunsuke et al. does not teach the material used to make the stabilizing ring.
Since the applicants have submitted no persuasive evidence where using a stabilizing ring made of metallic, ferrous, plastic or rubber is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under          35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known material for another within a known piece of prior art. The prior art stabilizing ring being made of metallic, ferrous, plastic or rubber material does not result in any new mechanical device or contrivance.
Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation
are well known, making successful results of the experimentation predictable.
This is such a case. See Ritchie v. Vast Resources Inc., 563 F3d 1334 (Fed. Cir. 2009)


Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke et al. in view of Fisher Jr. (US 4,697,859).
Shunsuke et al. shows the stabilizing ring [Illustrated Above] is a ring with an opening provided in the center [occupied in part by 9a/b, 14a/b, 10a], an inner diameter of the opening is equal to a diameter of the mating end 9a/b, 14a/b, 10a of the housing.  
However Shunsuke et al. does not show the stabilizing ring has a slot which extends from the opening through the ring to the outer circumferential edge of the stabilizing ring
Fisher Jr. [Fig. 3] shows an analogous stabilizing ring 79 having a slot through the ring.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilizing ring of Shunsuke et al. to include a slot as shown by Fisher Jr. thereby providing additional means by which the radial resilience of the stabilizing ring can be adjusted.

The attributes of Claim 18 have been discussed in Claims 1, 4 and 5 above.
The attributes of Claim 19 have been discussed in Claim 2 above.
The attributes of Claim 20 have been discussed in Claim 3 above.






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over                     Shunsuke et al. and Fisher Jr. (US 4,697,859) in view of Morley (US 7,704,077).
Neither Shunsuke et al. nor Fisher Jr. discussed above in Claim 5 show or teach their respective stabilizing ring has recesses provided about a circumference.
Morley shows a stabilizing ring 70 having recesses 142 provided about a circumference of the stabilizing ring to allow for the use of a tool to properly position and remove the stabilizing ring [Col. 4, lines 12-19].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the stabilizing ring of Shunsuke et al. to include recesses about the circumference of the stabilizing ring as shown by Morley to provide for the use of a tool for positioning the stabilizing ring.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke et al. in view of Xiao Zhen (CN 10 995 0719) – IDS filed December 7, 2021.
Shunsuke et al. shows the stabilizing ring [Illustrated Above].  However Shunsuke et al. does not teach the material used to make the stabilizing ring.
Xiao Zhen shows an analogous coaxial connector assembly [Fig. 2] in which the 
stabilizing ring 2 is a rubber O-ring [Claims 2 and 3].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilizing ring of Shunsuke et al. to rubber O-ring as shown by Xiao Zhen thereby achieving the same objective in terms of function while using a readily available well-known component which helps to ensure the ability to produce the coaxial connector assembly without the need for specialized parts.
Allowable Subject Matter
Claims 12 and 14-16 would be allowable if rewritten or amended to overcome the objections discussed above.  

Regarding claim 12 ;  allowability resides at least in part with the prior art not showing or fairly teaching a coaxial connector assembly comprising:Application No. 16/909,229 Attorney Docket No. TE-02516/001463.00200 a housing having at least one contact receiving cavity; a contact assembly in the contact receiving cavity; a cylindrical stabilizing insert that is compliant to conform to a diameter of the contact receiving cavity;  the stabilizing insert cooperates with a front flange, of the contact assembly, to limit the movement of the mating portion of the contact assembly in a direction which is transverse to a longitudinal axis of the contact assembly in conjunction with ALL the remaining limitations within claim 12.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833